Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
 
Allowable Subject Matter
	The prior art of record fails to teach or fairly suggest a method for detecting antibody specific for erythrocyte antigen or red blood cell (RBC) blood group antigen in serum comprising contacting the serum with red blood cell (RBC) membranes bearing RBC blood group antigens; and prior to contacting the serum with the RBC membranes bearing blood group antigens, a binding peptide specific to a first surface antigen which is not a blood group antigen of the RBCs is added to the RBC membranes and a binding peptide specific to a blood group antigen of the RBC membranes is added to the RBC membranes; and wherein each of the binding peptides has no Fc region or is void of Fc region.  Therefore, when the serum is contacted with the binding peptide pre-treated RBC membranes, the serum antibody sought to be detected will specifically bind to the RBC blood group antigen on the RBC membranes to which it is specific and detected using labeled anti-human antibody that binds to the Fc region of the serum antibody.    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820.  The examiner can normally be reached on Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GAILENE GABEL/Primary Examiner, Art Unit 1641